                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

CARLTON BROWN,

       Plaintiff,
v.                                                  Case No. 18-13633
                                                    Honorable Victoria A. Roberts
J. THOMAS, et al.,

     Defendants.
___________________________/

            ORDER GRANTING APPLICATION TO PROCEED IN FORMA
            PAUPERIS AND SUA SPONTE DISMISSING THE COMPLAINT

       On November 20, 2018, Plaintiff Carlton Brown (“Plaintiff”) filed a pro se

complaint against: (1) four police officers; (2) the Michigan Department of State; (3) the

Michigan Secretary of State; (4) the 36th and 46th District Courts in Detroit; (5) the

Detroit Police Department and Southfield Police Department; and (6) ABA Police

Impound. Plaintiff also filed an application to proceed in forma pauperis.

       Plaintiff’s application to proceed in forma pauperis is GRANTED. However, the

Court DISMISSES Plaintiff’s complaint; it is frivolous and fails to state a claim upon

which relief may be granted, pursuant to 28 U.S.C. § 1915(e)(2)(B).

       When a plaintiff proceeds in forma pauperis, the Court has an obligation to

screen the complaint and dismiss the case if it: “(i) is frivolous or malicious; (ii) fails to

state a claim on which relief may be granted; or (iii) seeks monetary relief against a

defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B). A complaint is

frivolous if it lacks an arguable basis in law or in fact. See Neitzke v. Williams, 490 U.S.

319, 325 (1989).
       Although the Court construes a pro se plaintiff’s complaint liberally, Erickson v.

Pardus, 551 U.S. 89, 94 (2007), that “leniency . . . is not boundless,” and “basic

pleading standards” still must be satisfied. Martin v. Overton, 391 F.3d 710, 714 (6th

Cir. 2004). Specifically, a pro se plaintiff’s complaint still “must plead facts sufficient to

show a legal wrong has been committed from which plaintiff may be granted relief.”

Goodell v. Anthony, 157 F. Supp. 2d 796, 799 (E.D. Mich. 2001).

       Plaintiff alleges that on four separate dates from May to September 2018, police

officers stopped him and wrote him civil infractions for no vehicle registration, no

insurance, an expired license plate, and a suspended license. On three of those

occasions, his car was impounded.

       Plaintiff says he is “not subject to [Michigan’s] licensing, vehicle registration, or

forced insurance [requirements],” and that he has “the Right to ignore said state law,

and proceed with impunity in the exercise of his Right.” On that basis, Plaintiff alleges

that Defendants violated his right to travel, and that “Defendants are guilty of

Deprivation of Rights Under Color of Law, [and] Conspiracy and Extortion[] Under color

of Law[]” pursuant to 42 U.S.C. § 1983 and 18 U.S.C. §§ 241, 242, and 872. Plaintiff

fails to recognize that 18 U.S.C. §§ 241, 242, and 872 are criminal statutes.

       Plaintiff asks the Court to “grant him Immediate Summary Judgment” and award

him the following relief: (1) “monetary damages in the amount of Five Hundred Million

U.S. currency”; (2) “an Order to the Department of State of Michigan, and all local

government, ordering them to recognize [Plaintiff’s] flesh and blood status and Moorish

Nationality, and honor all natural Rights including the right to bear arms, property, land[,]

etc. without licensing or registrations[] that infringe upon [his] natural Rights/Personal



                                               2
Liberties”; and (3) “to order the Secretary of State of Michigan and the motor vehicle

department, to produce a Travelers Plate that has the initials of the automobile owner

and the last four digits of their Social Security Number, so that Officers in the future will

know [who is] a traveler, and [who is] a car for hire.”

       Construing the complaint liberally, the Court finds that Plaintiff’s claims lack an

arguable basis in fact or law, and must be dismissed; it is frivolous and fails to state a

claim on which relief may be granted.

       The Court DISMISSES this case pursuant to 28 U.S.C. § 1915(e)(2)(B).

       Moreover, the Court CERTIFIES that any appeal would be frivolous and would

not be taken in good faith; thus, an appeal may not be taken in forma pauperis. See 28

U.S.C. § 1915(a)(3).

       IT IS ORDERED.
                                           S/Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge

Dated: December 13, 2018




                                              3
